DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 16 – 18 are amended to depend from independent claim 1 instead of now cancelled claim 3.  This is in accordance with the remarks filed July 15, 2022, page 7, stating that claims 16 – 18 depend from independent claim 1.

Allowable Subject Matter
Claims 1, 2, 4 – 9, 11, 12, 16 – 18 and 20 – 26 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding independent claim 1, the prior art does not disclose a handwheel actuator assembly for a steer-by-wire steering a system, as claimed, and further comprising:
	a feedback device comprising an electric motor having a motor shaft, a motor shaft gear being fixed to the motor shaft, the motor shaft gear being rotationally coupled and directly meshed to the handwheel shaft gear, the feedback device being operable to provide a variable level of resistance to rotation of the handwheel shaft via the electric motor.  Claims 2, 4 – 9, 11, 12, 16 – 18 and 20 depend from independent claim 1, and therefore, are also allowed.
Regarding independent claim 21, the prior art does not disclose a handwheel actuator assembly for a steer-by-wire steering system, as claimed, the handwheel actuator assembly comprising:
	a belt-drive coupling having an idler wheel and a drive belt that rotationally couples the motor shaft, the handwheel shaft and the idler wheel, and 
	a handwheel shaft position sensor operable to sense an angular position of the handwheel shaft; and 
	wherein the handwheel shaft position sensor is mounted on a circuit board, the circuit comprising a controller that is configured to receive signals from the handwheel shaft position sensor.  Claims 22 – 26 depend from independent claim 1, and therefore, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Felicia L. Brittman/Examiner, Art Unit 3611   
                 
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611